Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Reasons for Allowance
Claims 1-2, 7, 9-10, 21-23, 25-27 are allowed
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 1, 22, and 27.  Specifically,  specifically the buffer film being attached to the second main surface of the ceramic block so that it forms a frame on the peripheral portion of the second main surface with a first opening exposing a portion of the second main surface that corresponds to a projected area of the semiconductor chip. Further, the seal member covers the peripheral portions of buffer film and the ceramic block so that it forms a frame with a second opening, larger than the first, the second opening also corresponds to a projected area of the semiconductor chip. Nishi does not read on these claims because the openings in the buffer film do not correspond to the projected opening of the chip, nor is it on the second side of the chip to provide the openings described in the claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/Primary Examiner, Art Unit 2814